 CENTRAL MOTORS CORP.Central Motors Corporation and Central CadillacCompany and Stanley Collins. Case 8-CA-1330916 March 1984DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSHUNTER AND ZIMMERMANOn 27 July 1981 Administrative Law Judge Ste-phen J. Gross issued the attached decision. The Re-spondent filed exceptions and a supporting briefand the General Counsel filed an answering brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, andconclusions only to the extent consistent with thisDecision and Order.We agree with the judge's finding that the Re-spondent violated Section 8(a)(l) of the Act whenits executive, David Ecklund, told an employeethat, if the shop went union, the Company wouldclose it down. We disagree, however, with his find-ing that Foreman Dan Thornhill's statement to em-ployees that if they did not get back to work theywould be fired violated Section 8(a)(1), and withhis findings that the discharges of Julius and Stan-ley Collins violated Section 8(a)(1) of the Act.The relevant facts are as follows. The Respond-ent, found by the judge to be a single employer,operates two highly integrated businesses. The first,Central Cadillac, is engaged in the retail sale ofnew and used automobiles, with the servicingneeded for used cars done at the second, CentralMotors. All of the Central Motors and CentralCadillac executive offices are in the Central Cadil-lac building about a mile away from the CentralMotors shop. This case involves the CentralMotors employees, who were dissatisfied with theirwages and working conditions and appealed totheir foreman, Thornhill, to convey their unhappi-ness to higher mangement, Thornhill was sympa-thetic to the employees' plight and expressed theirconcerns to his superiors, but he was told that nowage increases or improved working conditionswould be forthcoming.I The Respondent has excepted to some of the judge's credibility find-ings. The Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrect. Standard DryWall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).We have carefully examined the record and find no basis for reversingthe findings.269 NLRB No. 27At 9 a.m. on 10 September 1979 Thornhill calleda meeting of employees to inform them of manage-ment's rejection of their requests. The employeesreacted loudly and angrily, particularly brothersJulius and Stanley Collins, the group's informalspokesmen. Because the employees were so dis-turbed, Thornhill suggested that one of them ac-company him downtown to the executive offices totalk directly with management about the decision.After S. Collins refused, employee Sam McKnightand Thornhill went downtown and met with theexecutive David Ecklund about the possibility of awage increase. It was at this meeting that Ecklundtold McKnight that if Central Motors unionized itwould be closed down, and thus violated Section8(a)(1) of the Act. Ecklund also reiterated theCompany's decision not to grant wage increases.Soon after, McKnight and Thornhill returned tothe Central Motors facility. The employees gath-ered around McKnight at the facility's service deskto discuss management's response to their requests.Thornhill did not join in the meeting, but proceed-ed to his own office.About 10 or 20 minutes later, according to thejudge, Thornhill left his office, joined the employ-ees in the service desk area, and told them to getback to work or they would be fired. The judgefound that Thornhill knowingly interrupted theemployees' meeting and unlawfully threatenedthem with discharge if they did not return to work.We do not agree that Thornhill's statement was un-lawful. Thornhill had allowed the employees todiscuss the meeting between Ecklund andMcKnight, and, after a reasonable time, he orderedthem back to work. He had already called onemeeting earlier that morning in which the employ-ees ventilated their grievances, and he had eventaken the time to go downtown with McKnightand talk to upper level management. When he andMcKnight returned, he allowed still more discus-sion. We find that Thornhill was acting within thebounds of his authority when he finally told theemployees, who were on working time, to get backto work. The employee discussion was at this pointno longer protected concerted activity.J. Collins responded to the order to return towork by arguing with Thornhill over manage-ment's decision, stating, "if they feel like that aboutus downtown ...why don't they just close theplace up and just fire everybody." Thornhill in-formed J. Collins that his work had been unsatis-factory and that he had better get working on a carthat was needed. When Thornhill again ordered J.Collins to work, J. Collins responded, "you don'tlike what I'm doing, -fire me." Thornhill againtold him to get to work, and J. Collins replied as209 DECISIONS OF NATIONAL LABOR RELATIONS BOARDhe had previously. Thornhill then discharged J.Collins because, as found by the judge, Thornhillfelt he had "no choice" and "was pushed into it."We find that when J. Collins refused to return tohis duties and dared Thornhill to fire him, usingobscene epithets, Thornhill lawfully dischargedhim for gross insubordination.We also disagree with the judge's finding thatthe Respondent's discharge of Stanley Collins laterthat day was violative of the Act. Shortly after hisbrother's firing, S. Collins decided to leave workand go to the IAM union hall to talk to someunion officials. On his way out, accompanied byMcKnight, he was confronted by Thornhill, whodemanded to know where they were going. An ar-gument followed, with Collins and Thornhill be-coming so agitated that at one point Thornhillthreatened to "blow off the top of [S. Collins']head." During the confrontation S. Collins said hewanted to leave the shop for awhile, and Thornhillagreed, but warned him to be back in an hour orhe would be fired. At some point S. Collins re-ferred to Thornhill's firing of J. Collins. S. Collinsand McKnight then left for the union hall, accom-panied by J. Collins. At the union hall, S. Collinswas given a pack of authorization cards and he,McKnight, and J. Collins returned to CentralMotors, arriving less than an hour after they hadleft. S. Collins distributed the authorization cardsto each of the employees in the shop. The judgefound that at least some of the employees signedcards. He found that S. Collins put the cards in hisshirt pocket where they were clearly visible.Shortly thereafter, Thornhill, who was unawareof the union activity, called S. Collins into hisoffice and told him he was fired for threateninghim, presumably during the argument which pre-ceded S. Collins' trip to the union hall. Employeeswho witnessed the incident told Thornhill that itwas he who had threatened S. Collins, not theother way around. Thornhill then stated that S.Collins was fired for shoddy workmanship.We disagree with the judge's finding that Thorn-hill fired S. Collins for his protected concerted ac-tivity. The judge found that Thornhill's actual rea-sons for firing S. Collins were unclear, but he re-jected the contention that knowledge of the au-thorization cards had anything to do with it2and2 The General Counsel argued that Thornhill fired S. Collins becauseof his distribution of union authorization cards. The judge, finding no evi-dence that Thornhill was concerned about union activism, and that theRespondent's union animus would have meant little to him, creditedThornhill's denial that he knew anything about the cards at the time hedischarged S. Collins. The judge found that Thornhill had already decid-ed to fire S. Collins before the cards were handed out, that Thornhill wasaway from the shop while they were being distributed, and that Thorn-hill's agitated state at the time he called S. Collins into the shop was suchdid not credit Thornhill's statement that he feltthreatened by S. Collins. Rather, the judge foundthat it was S. Collins' aggressive support of the em-ployees' wage and working condition demands andhis vociferous -criticism of management's behaviorthat caused Thornhill to discharge him.Thornhill had been highly sympathetic to hisemployees' requests for higher wages and betterworking conditions. He had appealed to his superi-ors to grant their requests. That morning he hadcalled a meeting to tell of management's decision,at which he allowed the employees to air theirgrievances once more. He then took McKnightwith him to the executive offices to ask manage-ment again to consider the employees' needs. Whenhe returned from that encounter, he allowedMcKnight 10 to 20 minutes to tell the others whathad happened downtown. Clearly, Thornhill wasnot trying to discourage the employees from work-ing toward higher wages and better working condi-tions. To the contrary, he had been their advocateand had related their requests to management onmore than one occasion. After providing the em-ployees with a full opportunity to discuss theircomplaints, Thornhill acted properly in demandingtheir return to work. This resulted in the alterca-tion which culminated in J. Collins' discharge forinsubordination. S. Collins was fired later in theday following a personal argument with Thornhillwhich touched on his brother's discharge andduring which Thornhill threatened S. Collins withviolence. Clearly, Thornhill had been upset by thisconfrontation and fired S. Collins as a result. Thetiming of the discharge, following closely on theheels of the heated exchange between S. Collinsand Thornhill, strongly indicates that a personal ar-gument motivated the discharge. Thus, we findthat under Wright Line, 251 NLRB 1083 (1980),enfd. 662 F.2d 899 (lst Cir. 1981), cert. denied 455U.S. 989 (1982), approved by the Supreme Court inNLRB v. Transportation Management Corp., 103S.Ct. 2469 (1983), the General Counsel has failed toestablish a prima facie case that S. Collins was dis-charged for protected concerted activity, and weshall therefore dismiss this allegation as well.ORDERThe National Labor Relations Board orders thatthe Respondent, Central Motors Corporation andCentral Cadillac Company, Cleveland, Ohio, its of-ficers, agents, successors, and assigns, shall1. Cease and desist fromthat Thornhill would probably not have noticed the ends of the unionauthorization cards in S. Collins' pocket.210 CENTRAL MOTORS CORP.(a) Threatening employees with closure of itsshop if they choose to be represented by a union.(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act.2. Take the following affirmative action neces-sary to effectuate the policies of the Act.(a) Post at its Cleveland, Ohio facilities copies ofthe attached notice marked "Appendix."3Copiesof the notice, on forms provided by the RegionalDirector for Region 8, after being signed by theRespondent's authorized representative, shall beposted by the Respondent immediately upon re-ceipt and maintained for 60 consecutive days inconspicuous places including all places where no-tices to employees are customarily posted. Reason-able steps shall be taken by the Respondent toensure that the notices are not altered, defaced, orcovered by any other material.(b) Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply.MEMBER ZIMMERMAN, dissenting in part.For the reasons set forth below, I dissent frommy colleagues' reversal of the judge's findings thatthe Respondent violated Section 8(a)(1) whenForeman Dan Thornhill interrupted the employeeswhile they were involved in protected concertedactivity and told them if they did not get back towork they would be fired, and when Thornhillfired brothers Julius and Stanley Collins for engag-ing in protected concerted activity.Central Cadillac is in the business of selling newand used automobiles, the used ones being servicedbefore sale by Central Cadillac's affiliate, CentralMotors Corporation. The executive offices of bothCentral Motors and Central Cadillac are in theCentral Cadillac building, about a mile away fromthe Central Motors shop. On the morning of 10September 1979,1 Central Motors' shop foreman,Thornhill, called a meeting of the employees, thesubject of which was the employees' previously ex-pressed wage and working condition complaints.Thornhill informed the employees that their re-quests for improvements had been categoricallydenied by upper management and that no raises orchanges in the shop's lighting or ventilation werebeing considered. This announcement provokedloud expressions of anger from the employees, par-' If this Order is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading "Posted by Order of the Na-tional Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the Nation-al Labor Relations Board."I All dates herein are in 1979 unless otherwise indicated.ticularly S. and J. Collins, who had acted as infor-mal spokesmen for the group on such matters. Inresponse, Thornhill offered to take a representativeof the employees downtown to the Company'soffice to meet directly with executive David Eck-lund about the decision. Shortly thereafter, Thorn-hill and employee McKnight met with Ecklundwho confirmed Thornhill's report that no wage in-creases or improvements would be forthcoming,and then warned McKnight that "in the event thatCentral Motors were unionized, we would have toclose it down." The majority agrees with thejudge, as I do, that this threat violated the Act.Upon their return to Central Motors, Thornhillwent directly to his office, and McKight proceededto tell the other employees of management's out-right refusal to increase wages. He also repeatedEcklund's threat to close the shop down if attemptswere made to unionize. The employees gatheredaround him at the service desk to discuss furthermanagement's response to their request.About 10 or 20 minutes later Thornhill ap-proached the employees, who were still in theservice desk area, and ordered them, in hostiletones, to get back to work or be fired. J. Collinsexpressed his anger at McKnight's message bycursing Thornhill and saying, "if they feel like thatabout us downtown and we don't deserve a raiseor anything ...why don't they just close theplace up and just fire everybody." Thornhill re-plied with epithets of his own and told J. Collins toget to work on a certain car. J. Collins angrilystated he did not have needed equipment, andThornhill replied in kind, again ordering J. Collinsto get to work. J. Collins then said, "you don't likewhat I'm doing, m-f-, fire me." Thornhill cursedback, with another order to get to work, J. Collinsrepeated what he had just said, and Thornhill firedhim.I agree with the judge's finding that the im-promptu employee meeting which occurred whenMcKnight returned from his encounter with Eck-lund was protected concerted activity even thoughit occurred on company property and during com-pany time. The employees had just been told notonly that they would not get their requested wageincrease, but that they would lose their jobs if theyattempted to seek improvements through unioniza-tion. Despite this, the employees' reaction was rela-tively mild; a short-lived, peaceful discussion ofmanagement's refusal to grant any of their requests.In the absence of a specific grievance procedure,and because the meeting was in direct response toan unfair labor practice, the employees' brief andinformal discussion was protected concerted activi-ty. Accordingly, the Respondent violated Section211 DECISIONS OF NATIONAL LABOR RELATIONS BOARD8(a)(1) of the Act when Thornhill interrupted themeeting and, knowing its nature, threatened em-ployees with discharge if they did not return towork. Likewise, Thornhill's firing of J. Collins vio-lated Section 8(a)(1) of the Act, since it occurredduring, and in response to, J. Collins' participationin protected concerted activity. J. Collins' conductduring the heated exchange with Thornhill clearlydid not cause him to lose the protection of the Act.J. Collins' language was not particularly out of linewith that generally used in the shop, it containedno threat, and it was uttered in direct response tothe order by Thornhill to get back to work, anorder that as seen above constituted another viola-tion of Section 8(a)(1) of the Act.In Masonic & Eastern Star Home, 206 NLRB 789(1973), the Board held that, where there is no es-tablished grievance procedure, the conduct of agroup of employees in stopping work and concer-tedly presenting a grievance concerning terms andconditions of employment is within the protectionof the Act, and the discharge of employees for par-ticipating in such work stoppage violates the Act.In that case, employees reporting for the 7 a.m.shift requested a meeting with the respondentabout certain grievances. They were told that ifthey did not immediately go to work they wouldbe discharged, and this warning was repeated a fewminutes later. By 7:30 to 7:45 a.m. all employees onthe 7 a.m. shift had punched in on the respondent'stimeclock, but they refused to go to work until therespondent agreed to talk with their representativeabout specific complaints. The respondent thenfired the employees. The Board found that the pur-pose of the stoppage was to bring a form of eco-nomic pressure on the employer in support of theunion's bargaining position and, as the employeeswere pursuing genuine grievances, their conductwas protected concerted activity. The Board heldthat "the concerted activity whether in support ofgrievances or as a means of bringing economicpressure to support the flagging negotiations, mustbe held protected unless it is found to be of a typewhich Fansteel2and like cases have held to bebeyond the pale of legitimate protests."3NLRB v. Fansteel Metallurgical Corp., 306 U.S. 240 (1939). In thatcase, the Supreme Court found that the union's decision to take over andhold two of the employer's key buildings was not the exercise of a pro-tected right to strike. "It was not a mere quitting of work and statementof grievances in the exercise of pressure recognized as lawful. It was anillegal seizure of the buildings in order to prevent their use by the em-ployer in a lawful manner and thus by acts of force and violence tocompel the employer to submit. When the employees resorted to thatsort of compulsion they took a position outside the protection of the stat-ute and accepted the risk of the termination of their employment uponground aside from the exercise of the legal rights which the statute wasdesigned to conserve." 306 U.S. at 256.s 206 NLRB 789, 790.Similarly, in Women Care, 246 NLRB 753 (1979),employees reporting for work in the morning re-quested a meeting with their employer to discusscertain grievances. When told to get to work theemployees refused to work until given a chance toair their complaints. The meeting was held, and re-sulted in 20 or 30 minutes of delayed services. Theemployer retaliated by discharging three employeesat the end of the day. The Board decided thatthese employees had legitimate, mutual grievanceswhich they concertedly presented to their employ-er, and the fact that the meeting took 20 to 30 min-utes out of the working day was no justification fordenying these employees their statutory right toengage in concerted activity. The Board found thatthe discharges in each case violated the Act.Yet my colleagues insist that, in the instant case,Thornhill's interruption of the Central Motors em-ployees' grievance discussion with an order to getback to work and his subsequent discharge ofJulius Collins were justified because the employeeshad already had sufficient time (10 to 20 minutes)to discuss management's refusal to raise their wagesand its threat of shop closure. The majority findsthat the employees' conduct at that time was nolonger protected concerted activity, notwithstand-ing that the employees had no formal grievanceprocedure to follow, were collectively and sponta-neously reacting to a severe unfair labor practice,the threat of shop closure, and were doing so in away that was peaceful and nondisruptive.4Surely10 to 20 minutes of discussion under the these cir-cumstances is not so excessive as to deprive em-ployees of their Section 7 rights.Furthermore, I do not find the language andconduct of J. Collins during the argument to be ofthe sort to carry him "beyond the pale" of theAct's protection. In Thor Power Tool Co., 148NLRB 1379, enfd. 351 F.2d 584 (7th Cir. 1965), theBoard held that an employee's offensive character-ization of his employer in the course of a grievancemeeting was protected activity because it was partof the res gestae of the grievance discussion, andhence the discharge for the use of the particularlanguage was unlawful. Enforcing the Board'sorder, the Seventh Circuit stated that "flagrantconduct of an employee, even though occurring inthe course of the Section 7 activity, may justifydisciplinary action by the employer. On the otherhand, not every impropriety committed duringsuch activity places the employee beyond the pro-tective shield of the Act. The employee's right4 Indeed, the facts here are much more compelling than those in Ma.sonic Home and Women Care because the work stoppage was motivatedby an unfair labor practice rather than simply by economic grievances.212 CENTRAL MOTORS CORP.must be balanced against the employer's right tomaintain order and respect."5In Crown Central Petroleum Corp. v. NLRB, 430F.2d 724, 731 (5th Cir. 1970), the court, in holdingthat the conduct of two employees during a griev-ance meeting was protected, stated:It has been repeatedly observed that passionsrun high in labor disputes and that the epithetsand accusations are commonplace. Grievancemeetings arising out of disputes between em-ployer and employee are not calculated tocreate an aura of total peace and tranquilitywhere compliments are lavishly exchanged.Adding our disclaimer to that of the Board,we do not condone the conduct of [the em-ployees] in the meeting, but we do not feelthat the interests of collective bargaining willbe served by the external imposition of a rigidstandard of proper and civilized behavior.As noted above, the judge found that the languageused by J. Collins was not out of line with thatused in the auto shop; further I note that Thornhillresponded to J. Collins with similar epithets.Contrary to my colleagues, I further agree withthe judge that the Respondent also fired S. Collinsfor his protected concerted activity, in violation ofSection 8(a)(1) of the Act. Shortly after J. Collins'discharge, sometime that afternoon, S. Collins andMcKnight decided to visit the International Asso-ciation of Machinists' union hall. As they were pre-paring to go, Thornhill approached them and askedwhere they were going. After some angry words,including a reference to the firing of J. Collins, S.Collins stated that he and McKnight wanted toleave the shop for awhile, and Thornhill warnedthem to be back in an hour or they would be fired.At the union hall, S. Collins was given a pack ofauthorization cards. He distributed the cards to theshop employees when he returned to CentralMotors less than an hour after he had left.Later that afternoon, Thornhill called S. Collinsinto his office and fired S. Collins for threateninghim earlier that day. S. Collins denied making anythreats and Thornhill then said that S. Collins wasfired for shoddy worksmanship. The judge foundthat while Thornhill had no knowledge of S. Col-lins' union activity, the discharge was in reaction toS. Collins' aggressive advocacy of better workingconditions, his harsh and persistent criticism ofmanagement, and Thornhill's general impression ofS. Collins as an agitator. Since there was no show-ing that S. Collins' behavior was unduly offensiveor otherwise disruptive, the conclusion drawn by6 351 F.2d at 587.the judge was that he was fired for his protectedactivities and that his discharge accordingly violat-ed Section 8(a)(1).The majority contends that S. Collins' dischargestemmed from the argument between S. Collinsand Thornhill that occurred immediately prior toS. Collins' visit to the union hall, in which J. Col-lins' discharge had been discussed and Thornhillhad threatened S. Collins with violence. The ma-jority characterizes that argument as "personal,"and thus finds that the discharge was not violativeof the Act. I would find, however, that discussionwas a direct response to Thornhill's unlawful firingof J. Collins, and thus was protected activity itself.Therefore, even if I were to accept the majority'scontention that the argument was the cause of S.Collins' later discharge, I would still find the dis-charge to be unlawful, since it was based on con-duct found to be protected under the Act.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT threaten you with closure of ourshop if you choose to be represented by a union.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.CENTRAL MOTORS CORPORATIONAND CENTRAL CADILLAC COMPANYDECISI6NI. INTRODUCTIONSTEPHEN J. GROSS, Administrative Law Judge. Cen-tral Cadillac Company is engaged in the retail sale ofnew and used automobiles in downtown Cleveland,Ohio. Used cars acquired by Central Cadillac often needservicing before they are in condition to be sold. CentralCadillac almost always has that servicing done by an af-filiated company, Central Motors Corporation. 'Central Cadillac and Central Motors thus have interrelated oper-ations (See also Tr. 10-II.) In addition they have a high degree of com-monality in respect to who owns them, controls them, manages them,and sets their labor relations policy. See the various stipulations at Tr. 8-11; see also Tr. 33-34, 84, 175, 314. The two companies accordingly are asingle employer for purposes of the Act: e.g., Soule Glass d Glazing Co.,246 NLRB 792, 794 (1979); Cowles Communications, 170 NLRB 1596,1599 (1968). Each of the companies is engaged in commerce for purposesof the act: See Tr. 7.213 DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn October 29, 1979, Stanley Collins, who had beenemployed as a spray painter by Central Motors, filed acharge against Central Motors and Central Cadillac. Acomplaint dated December 7, 1979, issued by Region 8,followed.The case went to hearing in Cleveland on April 24and 25 and on July 8, 1980. Briefs have been filed by theGeneral Counsel and, jointly, by Central Motors andCentral Cadillac.II. RESPONDENTS' THREAT OF PLANT CLOSUREStarting about the middle of August 1979 a number ofCentral Motors' employees began complaining abouttheir wage levels and such working conditions as theventilation and lighting in their shop. While the employ-ees did not formally designate a spokesman, Stanley Col-lins and, to a somewhat lesser extent, his brother JuliusCollins served in that role. Stanley Collins had beenworking at Central Motors since May 15, 1978, as aspray painter. Julius Collins was employed by CentralMotors as an auto mechanic. He had begun there in July1978.The shop foreman, Dan Thornhill, was sympathetic tothe concerns raised by the employees and spoke to hissuperiors about them.2But sometime in early SeptemberThornhill's superiors decided that they were unwilling toagree to any of the employees' requests and told Thorn-hill that. About 9 a.m. on September 10, 1979, Thornhillcalled the Central Motors employees together and re-ported that decision to the employees. The employeesloudly expressed their anger, with the two Collins broth-ers doing much of the speaking. The degree of the em-ployees' unhappiness was high enough so that Thornhillfelt that an employee representative ought to talk direct-ly to his superiors. Employee Sam McKnight agreed togo "downtown" with Thornhill. (All of the CentralMotors/Central Cadillac executive offices are in the Cen-tral Cadillac building, about a mile away from the Cen-tral Motors shop.) Thornhill asked Stanley Collins if hewanted to go too. But Collins angrily waved Thornhillaway.Thornhill and McKnight then met with David Eck-lund, an executive of both Central Motors and CentralCadillac (and an admitted supervisor) about the possibili-ty of a wage increase for Central Motors' employees.Ecklund's response was that the Company was not in aposition to do anything more for the employees. If theemployees could not abide by that decision, he said, theycould quit. Ecklund then went on to say something onthe order of "in the event that Central Motors wereunionized, we would have to close it down."3Respond-' Respondents do not dispute the General Counsel's allegation thatThornhill was a supervisor for purposes of the Act. (Not long after theevents at issue in this proceeding Respondents fired Thornhill. He testi-fied only after the General Counsel sought enforcement before a U.S.District Court of his subpoena.)s Witness Ecklund, Tr. 267. See also witness McKnight ("Dave ...told us if we tried to unite ...among the workers, they will close theplace down and wouldn't anyone work."): Tr. 159; witness Thornhill("Dave Ecklund stated to Mr. McKnight that if there were any possiblechance of a union organization at [Central Motors] that Mr. Porter [presi-dent of both Respondents] had, to quote Mr. Ecklund, '. ..dogmaticallystated that he would close the whole place first."'): Tr. 372.ents thereby violated the Act: e.g., NLRB v. Gissel Pack-ing Co., 395 U.S. 575 (1969).McKnight and Thornhill then returned to the CentralMotors facility. Thornhill went directly into his office.McKnight went into the shop and told his fellow em-ployees what Ecklund had said. The employees reactedby gathering near the facility's service desk to discussmanagement's response to their requests.Ill. JULIUS COLLINS' DISCHARGEAbout 10 or 20 minutes later Thornhill left his office,joined the employees in the service desk area, and toldthem, in hostile tones, that they would be fired if theydid not get back to work.Julius Collins, who was still furious over the messagecarried back by McKnight, reacted bitterly. He cursed atThornhill4and said "if they feel like that about us down-town and we don't deserve raises or anything ...whydon't they just close the place up and just fire every-body."5Thornhill angrily turned on Julius Collins, respondedwith epithets of his own, and told Collins that his workhad been unsatisfactory and that Collins had better get towork on a car that Central Cadillac was waiting for.Collins either replied that he needed parts for the carthat he did not have or said that he needed equipmentthat he did not have. But again, he did so angrily andloudly. Thornhill, using much the same tone and ap-proach, again ordered Collins to get to work. At thatpoint Collins said something on the order of "you don'tlike what I'm doing, motherfucker, fire me." Thornhillreplied more or less in kind, with another order to get towork; Collins repeated what he had just said; and Thorn-hill fired him.6On the witness stand Thornhill said thathe fired Collins because of Collins' insults and because hefelt that Collins' retorts left him with "no choice. I waspushed into it."7I credit Thornhill's testimony in that re-spect as an accurate reflection of Thornhill's views at thetime he fired Collins.84 "Motherfucker" appears to have been the primary appellation thatCollins assigned to Thornhill.5 Tr. 107.a Six different witnesses testified about the exchange between JuliusCollins and Thornhill that led to Collins' discharge: Julius Collins (oncein the course of direct testimony and once on rebuttal); Stanley Collins;John Johnson (again, twice-on direct and on rebuttal); Ernest Pio-trowski, Eric Golden, and Thornhill. The foregoing account of JuliusCollins' discharge is based on an amalgamation of the testimony of thosesix witnesses. The nature of that amalgamation, in turn, is based on: (1)my sense that each of the witnesses recalled only parts of the exchange;(2) the demeanor of various witnesses; and (3) my view, after listening toall of the witnesses in this proceeding, about how Thornhill and JuliusCollins would most likely have reacted in the situation that was confront-ing them at the time.7 Tr. 378, 381.' Thornhill also said that his own prejudice against blacks figured inhis decision to discharge Collins: Tr. 381. By that Thornhill seemed tomean that he was less tolerant of backtalk from black employees thanfrom white employees. The weight to ascribe to that remark is unclear,however, since given Thornhill's personality it seems likely that he madethe comment more for its shock value than because race actually playedany material part in Thornhill's decision to discharge Collins.214 CENTRAL MOTORS CORP.IV. STANLEY COLLINS' DISCHARGEThe morning had brought a statement by Thornhillthat the employees' requests for higher wages and betterworking conditions had been rejected; a report that Re-spondent's management would close down the shop ifthe employees sought to organize; and the discharge 'ofStanley's brother, Julius. Stanley Collins' reaction to allof that was to decide to talk to some union officials. Hehad previously had some dealings with International As-sociation of Machinists and decided to go to the IAMunion hall. Collins talked to McKnight about his plansand McKnight agreed to go along. When Collins andMcKnight changed into their street clothes in prepara-tion for their visit to the union hall, Thornhill came overto ask where they were going. Angry words followed,with Collins referring to, among other things, Thornhill'sfiring of Julius Collins. Somewhere in the course of theconversation Collins said that he wanted to leave theshop for awhile (Collins did not say anything to Thorn-hill about his plan to visit the IAM), and Thornhill re-sponded "be back in an hour or you're fired." Alsosomewhere in the course of that conversation, Thornhillfelt that Collins was threatening him with physicalattack. That was not the case. But in view of that per-ception, Thornhill made threats of his own, including astatement that he was going to "blow off the top of [Col-lins'] head."9While those words must have been highly provoca-tive, no fight actually developed, perhaps becauseMcKnight pulled Collins away.At that point Stanley Collins and McKnight left forthe IAM union hall. Julius Collins accompanied them.About that same time Thornhill called Central Cadillacto say that he had fired Julius Collins, that things weretense at Central Motors, and that he would like the as-sistance of Respondent' chief of security, Vince Tessier.Thornhill then drove to Central Cadillac to pick up Tes-sier. Thus Thornhill left Central Motors for Central Cad-illac sometime after McKnight and Julius and StanleyCollins left for the IAM union hall.At the union hall Stanley Collins was given a pack ofauthorization cards and he, McKnight, and Julius Collinsreturned to Central Motors, arriving less than an hourafter they had left. Collins distributed the authorizationcards to each of the employees in the Central Motorsshop. At least some of the employees signed cards andStanley Collins put the signed cards in his shirt pocketwhere their tops were clearly visible.l°Thornhill arrived at Central Cadillac about the timethat Stanley Collins began distributing the authorizationcards back at Central Motors. He picked up Tessier andtold Tessier, without explanation, that he had fired oneemployee and was going to have to fire another." Tes-9 Tr. 162-163.'o Undisputed testimony indicated that all of the Central Motors em-ployees signed cards. But the cards themselves were not introduced intoevidence."r Tessier remembered Thornhill saying that he was "intent on dis-charging two personalities": Tr. 323. But Tessier seemed to have troublerecalling the events of the day with any degree of precision; and in viewof the actual sequence of events, it is improbable that Thornhill said thathe had two employees still to fire.sier remembered Thornhill as being "quite moody" and"uptight" throughout the drive back to CentralMotors. ' 2The sequence of events thereafter is not entirely clear.It appears that Thornhill's first action on arriving back atCentral Motors was to talk to Julius Collins, saying thathe had tried to get Collins' final paycheck but that theoffice could not prepare it immediately and that Juliuswould have to wait a day or two for it. That led to adiscussion about why Thornhill fired Julius Collins, withThornhill telling Collins that the real reason for Collins'discharge was that Central Motors was phasing out itsmechanical work so that the Company had no more needfor the services of Collins, who was a mechanic. (Thatstatement was without factual basis.)Thornhill then called Stanley Collins into his officeand told Collins that he was fired for having threatenedThornhill. (Thornhill apparently was referring to the ex-change between himself and Stanley Collins just prior toCollins' departure for the union hall.) Collins told Thorn-hill that it was a lie to say that he had ever threatenedThornhill and an abrasive argument followed. UltimatelyCollins asked Thornhill to call in the employees who hadwitnessed the earlier exchange. Thornhill agreed.McKnight, Johnson, and, perhaps, Golden each cameinto the office and each said that Thornhill had threat-ened Collins, not the other way around. At that pointThornhill shouted at Collins that he was fired for"shoddy workmanship." Thornhill's claim that StanleyCollins did shoddy work was without factual basis.At the hearing in this proceeding Thornhill came upwith still other reasons for firing Stanley Collins. Ac-cording to Thornhill's testimony, he took that action be-cause Collins is a "rotten apple"-that is, in Thornhill'sview a belligerent and nasty agitator who kept arguingabout such things as his brother's discharge.13After their discharge the two Collins brothers askedTessier for his help in regaining their jobs. Tessier, in aneffort to calm things down, told them them that while hecould not override Thornhill's actions he was sure thatneither Collins would find any difficulties in obtaining ajob elsewhere.V. CONCLUSIONA. Julius Collins' DischargeAt senior management's behest Thornhill turned downall of the Central Motors employees' wage and workingcondition requests. Central Motors official Ecklundcapped that with an even tougher response plus a state-ment that, as noted earlier, was in clear violation of theAct ("in the event Central Motors were unionized, wewould have to close it down").The employees' response was relatively mild-anamorphous meeting in a central area of the shop. Whilethat occurred on company property and on companytime the meeting came within the protection of ihe Act.i' Tr. 323."1 Tr. 383, 384, 400-402. Thornhill testified that, as in the case ofJulius Collins' discharge, his own prejudice against blacks also enteredinto his decision to fire Collins: Tr. 383, 401-402. See fn 8, supra.215 DECISIONS OF NATIONAL LABOR RELATIONS BOARDIt was nonviolent and nondestructive, the employees'purpose was to discuss the employer's response to theemployees' wage and working condition requests, therewas no attempt to take over the shop, and it was short-lived.14Moreover the employees were not representedby a union, there was no specific grievance procedurefor the employees to follow,'5and the meeting was inpart a result of the employer's unfair labor practice. 'Accordingly, when Thornhill interrupted the meeting,and, knowing its nature, told the employees that theywould be fired if they did not return to work,17 CentralMotors again committed an unfair labor practice. 18Julius Collins responded to that statement as a spokes-man for all the employees. That led Thornhill to focuson him and, in turn, resulted in Collins angrily refusing adirect order of Thornhill, his foreman, cursing at Thorn-hill and then telling Thornhill that if Thornhill did notlike what he was doing, to fire him. Thornhill thereuponfired Collins because of the "insult" ("motherfucker")and because he felt that the nature of Collins' retortsgave him no other choice. In sum, Thornhill fired JuliusCollins for the manner in which Collins expressed him-self, rather than for the subject matter of Collins' re-marks.The question is thus whether the manner in whichJulius Collins expressed himself merits protection by theBoard. And that question, in turn, raises several issues.The first has to do with Collins' profanity when, onbehalf of other employees as well as himself, he respond-ed to Thornhill's order that the employees get back towork or face discharge.Employees are not required to use the language of di-plomacy when concertedly addressing an agent of theiremployer about matters relating to their working condi-tions. Accordingly an employer may not lawfully disci-pline employees for lack of delicacy in discussing mattersprotected by the Act. And Collins' opening salvo atThornhill just prior to his discharge did relate to suchmatters. On the other hand, language that is far enoughout of line can transform a statement that ordinarilywould be protected into one that is not.19And Collins'language was very unpleasant. But the situation was onein which the employees were in the midst of collectivelyreacting to a management statement (Ecklund's that washarsh, disappointing, and in violation of the Act; Collins'remarks responded directly to a second statement (byThornhill) in violation of the Act; there was no indica-tion that the terminology that Collins used was particu-larly out of line with that generally used in the CentralMotors shop; and it contained no threat.The degree of a statement's abusiveness needed toresult in withdrawal of the act's protection necessarily14 See Golay d Co., 156 NLRB 1252 (1966), enfd. 371 F.2d 259 (7thCir. 1966), cert, denied 387 U.S. 944 (1967).la See Meilman Food Industries, 234 NLRB 698 (1978); WashingtonAluminum Ca, 370 U.S. 9, 14-15 (1962).a See, e.g., Meilman Food, supra, 234 NLRB at 712." See part III, supra.s See, e.g., Crestline Memorial Hospital Assn., 250 NLRB 1439, 1440,1447 (1980).19 E.g., Clark Equipment Co., 250 NLRB 1333 (1980); NLRB v. ThorPower Tool Co., 351 F.2d 584, 587 (7th Cir. 1965), enfg. 148 NLRB 1379(1964).depends upon the circumstances in which the statementis uttered: Atlantic Steel Co., 245 NLRB 814, 816 (1979);NLRB v. Thor Power Tool Co., supra. And in view of theextraordinary circumstances of the day, I recommendthat the Board conclude that Julius Collins' remarks re-mained protected: See Thor Power Tool Co., supra, 148NLRB at 1380; Consumers Power Co., 245 NLRB 183,187 (1979).Since it was those remarks that led Thornhill to focuson Collins, and to do so threateningly, that response byThornhill arguably represented yet another violation ofthe Act. In any case Collins and Thornhill then launchedinto a dialogue that did not refer to the work or actionsof any employee other than Collins himself, and in whichCollins again cursed at Thornhill. It was that dialoguethat led to Collins' discharge. Looking at the situationnarrowly, therefore, Collins was not fired for any con-certed behavior. But the fact is that Collins' complaintsand curses during that dialogue and his brief refusal towork were inextricably linked both to the employer'sunfair labor practices and to the immediately precedingconcerted activity by Collins and his fellow employ-ees.20In that light the purposes of the act compel theconclusion that Collins' statements and behavior re-mained protected concerted activity.2'B. Stanley Collins' DischargeAs for Stanley Collins' discharge, the General Counselargues that the real reason Collins was discharged wasbecause of his distribution of union authorization cards. Ido not find that to be the case. While Ecklund's state-ment indicates that Respondents may have been antiun-ion, Thornhill's relationship with Respondents was suchthat the preferences of his superiors would have meantlittle to him. And there was no indication that Thornhillwas personally concerned about union activism. More-over Thornhill denies that he knew anything about Stan-ley Collins' distribution of union authorization cards atthe time he fired Collins and I credit that denial. For onething it appears that Thornhill had made up his mindthat he was going to fire Collins by the time he went toget Tessier, which was before Collins handed out thecards. For another, the timing of the events on Septem-ber 10 indicates that Thornhill was not in the shop whenCollins was handing out the cards. Lastly, Thornhill wasso agitated by the time he called Collins into his office'O See Thor Power Tool Co, supra, and Consumers Power Ca, supra,(both finding that a profane response by an employee to a supervisor waspart of the "res gestae" of the immediately proceeding grievance meet-ing).2' Some evidence indicated that Central Motors was not entirely satis-fied with Julius Collins' work performance. But Thornhill's testimonyand the sequence of events leading to Collins' firing show that Collins'work performance had little if anything to do with Thornhill's decisionto fire him. Further, sometime during the day that Julius Collins wasfired, presumably on the ride to or from Central Cadillac, Thornhillasked McKnight to help Thornhill solicit business for Central Motors.When McKnight returned to Central Motors, he discussed that proposalwith Julius Collins. Collins recommended that McKnight turn Thornhilldown on the ground that that task was Thornhill's job, not McKnight's.While that kind of advice would be the kind that would tend to irritatemanagement, the record does not indicate that Collins' remark playedany part in his discharge.216 CENTRAL MOTORS CORP.on the way to firing him that it is unlikely that Thornhillwould have noticed the ends of the authorization cardsprotruding from Collins' pocket.Another possibility was that Thornhill fired Collins be-cause of Thornhill's perception that Collins threatenedhim with physical harm. If that was the case the dis-charge would be no violation even though Collins in factmade no such threat. But that perceived threat does notappear to have been the basis for Thornhill's actions.Thornhill's testimony fails to refer to any threats by Col-lins as the reason for the discharge. Moreover the state-ments of several employees at the time in question exon-erating Collins must in the very least have raised doubtsin Thornhill's mind about whether Collins in fact madeany threat.Thornhill's actual reasons for firing Stanley Collinswill never be clear-not even, probably, to Thornhill.But the circumstances of the day, plus Thornhill's testi-mony, add up to the likelihood that Collins' dischargestemmed from Collins' aggressive support of the employ-ees' wage and working condition requests and his vocif-erous criticism of management's behavior. Collins' workwas, and had been, satisfactory. The only notable eventsinvolving Collins on the day he was fired (besides theunion activity and the perceived threat, as discussedabove) were Collins' remarks about the employees'wages and working conditions, Julius Collins' discharge,and the like. And Thornhill testified that he fired StanleyCollins because, like Julius Collins, Stanley "agitatedme," he was a "rotten apple," a "smart ass," who was"belligerent and nasty."22Under the circumstances thattranslates into an expression by Thornhill that under thestress-laden circumstances of September 10, he consid-ered unacceptable the combination of Collins' continuingdemands for improvements in the Central Motors em-ployees' wages and working conditions and the hostilemanner in which Collins expressed those demands. Sincethere was no showing that Collins' behavior was undulyoffensive or otherwise disruptive, the conclusion must bethat he was fired for his protected activities and that hisdischarge accordingly violated Section 8(aXI)." Tr. 384, 402.CONCLUSIONS OF LAW1. Respondents Central Cadillac Company and CentralMotors Corporation are a single employer for purposesof the Act.2. Respondents violated Section 8(a)(1) when theiragent, David Ecklund, told an employee that if CentralMotors' employees were to choose to be represented bya union, Respondents would close down Central Motors.3. Respondents violated Section 8(a)(1) of the Actwhen their agent, Dan Thornhill, told employees whomhe knew to be engaged in protected activity to returnimmediately to work or be fired.4. Respondents violated Section 8(aXl) of the Act bydischarging employees Julius and Stanley Collins becauseof their protected activities.5. The foregoing unfair labor practice affected com-merce within the meaning of Section 10(a) of the Act.6. Respondents did not violate Section 8(aX3).THE REMEDYThe recommended Order will require the following ofRespondents:1. To cease and desist from engaging in the unfairlabor practices set forth in part VI, above.2. To cease and desist from interfering with, restrain-ing, or coercing, in any like or related manner, its em-ployees in the exercise of the rights, guaranteed in Sec-tion 7 of the Act.3. To: (a) reinstate Julius and Stanley Collins to thepositions they previously held or, if those positions nolonger exist, to substantially equivalent positions, and (b)make those employees whole, for any losses they mayhave suffered as a result of Respondents' unlawful dis-charge of them. Loss of earnings shall be computed asprescribed in F. W. Woolworth Co, 90 NLRB 289 (1950),with interest thereon23to be computed as prescribed inFlorida Steel Corp., 231 NLRB 651 (1977).244. To notify their employees of the action being or-dered by the Board.[Recommended Order omitted from publication.]'3 See Isis Plumbing Co., 138 NLRB 716 (1962)."4 See also Olympic Medical Corp., 250 NLRB 146 (1980).---217